A rule was obtained in this case to show cause why an exoneretur *Page 135 
should not be entered on the bail piece on the ground that the plff. had declared in a different form of action from that in which bail was entered. The bail was taken in an attachment case; the declaration was in debt.
The plff.'s counsel referred to our act of assembly requiring the deft. in an attachment to put in bail to answer any action that the plff. might bring against him; and insisted that this act controlled the English rule, if such a rule existed in the English practice. On the other side it was said that the attachment was merely a substitute for personal services with process, and the rights of bail the same as at common law.
                        The court directed the exoneretur to be entered.